Citation Nr: 1218873	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  09-50 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus with bilateral cataracts. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from November 1965 to August 1967. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2008 RO rating decision that, in pertinent part, denied service connection for hypertension, to include as secondary to diabetes mellitus, and for cancer of the face, to include as due to Agent Orange exposure.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, but does show that an August 2011 rating decision denied service connection for ischemic heart disease.  

A December 2009 RO decision, in pertinent part, granted service connection and a 20 percent rating for diabetes mellitus with bilateral cataracts, effective February 27, 2007. Another December 2009 RO decision (issued in a statement of the case), in pertinent part, denied service connection for hypertension, to include as secondary to service-connected diabetes mellitus with bilateral cataracts. 

In March 2011, the Veteran testified at a Travel Board hearing at the RO, at which time he withdrew his claims for service connection for cancer of the face, to include as due to Agent Orange exposure.   

In June 2011 the Board dismissed the Veteran's claim for service connection for cancer of the face, to include as due to Agent Orange exposure, because he had withdrawn that claim.  The claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus with bilateral cataracts, was remanded for further development.  


FINDINGS OF FACT

Hypertension first manifested years after the Veteran's active service and is not proximally due to or caused by service-connected diabetes mellitus, but is aggravated by service-connected diabetes mellitus. 

CONCLUSION OF LAW

Hypertension is aggravated by service-connected diabetes mellitus.  38 C.F.R. § 3.310(b) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is service-connected for diabetes mellitus with bilateral cataracts, and for hearing loss and for tinnitus.  He essentially contends that he has hypertension that is related to his service-connected diabetes mellitus.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Certain conditions, such as hypertension, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Also, service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  

The Veteran's STRs are negative for hypertension.  Specifically, they show no complaints, findings, or diagnoses of hypertension or any elevated blood pressure readings.  An August 1965 induction examination report, which was updated in November 1965, related a blood pressure reading of 110/68 and included notations that the Veteran's heart and vascular system were normal.  A December 1965 treatment entry noted that the Veteran's blood pressure reading was 134/84.  The impression did not refer to hypertension.  An August 1967 separation examination report noted that the Veteran's blood pressure reading was 120/76.  There were also notations that the Veteran's heart and vascular system were normal. 

A September 2009 VA diabetes mellitus examination noted that the Veteran had the onset of diabetes mellitus in April "2008".  He also had hypertension which was diagnosed in 1980, for which he was started on medication at that time.  The examiner indicated that the Veteran had diabetes which had been diagnosed since "2003."  The examiner indicated that he was awaiting studies to determine hypertension, but that hypertension had been diagnosed since 1980, and that since diabetes was diagnosed in 2003, this indicated that the Veteran had essential hypertension that had "not been made by diabetes."  

In a February 2011 statement G. M. J., M.D., indicated that the Veteran had had diabetes since April 2001 and that the Veteran's diabetes had contributed significantly to his hypertension.  There is no indication that Dr. Jackson reviewed the Veteran's claims file in providing this opinion. 

Pursuant to the Board's June 2011 remand, the Veteran was afforded a VA examination in July 2011, at which time the Veteran's claim file was reviewed.  It was noted that the Veteran had undergone a pre-employment physical examination in the 1980s, at which time he had been found to have hypertension, and was started on anti-hypertensive medications.   He had no associated renal disease, strokes, nosebleeds or headaches but possible complications included fatigue and edema of the ankles or feet.  On physical examination his blood pressure readings were 138/97, 142/90, and 145/92.  The diagnosis was essential hypertension, without hypertensive heart disease.  The examiner stated that the Veteran's hypertension was not caused by or a result of diabetes but that the diabetes "more likely than not, does make the hypertension worse."  It was stated that the hypertension came about over 20 years before diabetes was diagnosed and, thus, it was not possible for the diabetes to have caused the hypertension.  However, diabetes was "known to cause atherosclerosis.  As plaque builds up in the blood vessels, the lumen decreases.  This causes increased peripheral vascular resistance requiring and increase [press]ure to get through the arteries."  

Here, the opinion of Dr. G. M. J. is consistent with the opinion of the July 2011 VA examiner that the Veteran's service-connected diabetes, while not causing the claimed hypertension, does aggravate the claimed hypertension.  There are no competent medical diagnoses or opinions which weigh against these cited medical opinions.  That is, the September 2009 VA medical opinion, by its terms, was limited to whether the service-connected diabetes caused the claimed hypertension but did not address, as did the July 2011 VA examination, whether the diabetes aggravated the hypertension.  

Accordingly, service connection for hypertension, as aggravated by the service-connected diabetes mellitus, is warranted.  

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties to notify and assist a claimant in substantiating a claim.  In this case, the Board finds that VA has satisfied its duties to the Veteran and, moreover, in light of this favorable decision the Board finds that any omissions in VA's duties to the Veteran are rendered harmless.  Bernard v. Brown, 4 Vet. App. 384 (1993). 


ORDER

Service connection for hypertension is granted.  



____________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


